Citation Nr: 0201066	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  94-28 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
claimed as secondary to service-connected residuals of a 
right hydrocelectomy.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as secondary to service-connected 
residuals of a right hydrocelectomy.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
December 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied the 
benefits sought.  In July 1996, the veteran testified at a 
Travel Board hearing before the undersigned Member of the 
Board.  In August 1999, the case was remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  There is no competent evidence of a link between bladder 
cancer and an event, injury, or disease in service or a 
service-connected disability.

2.  There is no competent evidence of a link between benign 
prostatic hypertrophy and an event, injury, or disease in 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for bladder cancer, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310(a) (2001).  

2.  Service connection for benign prostatic hypertrophy, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has 
recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, it applies in this case.  However, the Board finds 
that VA's duties to provide notice to, and to assist, the 
veteran are met.

VA has a duty to notify a claimant and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Here, the 
discussions in the rating decision, the Statement of the 
Case, and Supplemental Statements of the Case informed the 
veteran and his representative what was needed to 
substantiate the claims and what evidence was obtained by VA, 
and complied with VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claims or that 
might be pertinent to the bases for denial of his claims.  A 
review of the claims file reveals that bladder cancer was 
first diagnosed in 1988 or 1989.  On Remand, the RO attempted 
to further develop the record.  It does not appear that all 
these records have been obtained.  However, the fact that the 
veteran has been treated for bladder cancer is not in 
dispute.  The veteran has been informed that he has to 
provide or sufficiently identify competent evidence linking 
the claimed disorders to active duty.  He has not indicated 
that any treatment records contain information relating his 
bladder cancer or benign prostatic hypertrophy to his service 
or to his service-connected residuals of a right 
hydrocelectomy.  In a September 1999 letter, the veteran 
reported that he did not have any additional evidence to 
provide.  

In addition, VA has a duty to provide an examination if such 
is needed to make a determination on a claim.  Here, the 
veteran was examined by VA in 1997, and in June 1998, a VA 
consulting physician provided an opinion regarding the 
etiology of the claimed disorders.  The Board's Remand of 
August 1999 ordered another VA examination contingent on the 
need for such examination based on any further information 
received.  No further information requiring another medical 
opinion has been received.  

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the VCAA and its implementing 
regulations.  There is no indication that any additional 
evidence that could substantiate the claims is outstanding.  
The RO considered the claims on the merits, and did not base 
its determinations on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claims.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the 
claims on the current record.  See Bernard v. Brown, 
4 Vet. App. 384 (1994).

Factual Background

There were no complaints of, diagnosis of or treatment for 
bladder cancer or benign prostatic hypertrophy included in 
the service medical records.  The veteran was treated for a 
right hydrocele during active duty.  A hydrocelectomy was 
performed in September 1980.  

In January 1984, the RO granted service connection, in 
pertinent part, for residuals of a right hydrocelectomy and 
assigned a non-compensable evaluation.  

An October 1989 VA clinical record includes impressions of 
bladder tumor and early benign prostatic hypertrophy.  The 
veteran was hospitalized in March 1993 with a diagnosis of 
benign prostatic hypertrophy.  A transurethral resection of 
the prostate was conducted at that time.  It was noted that 
the veteran had a several year history of increasingly severe 
obstructive prostatism.  No opinion as to the etiology of the 
disorder was provided.  

On VA examination in February 1996, the impressions were 
right orchitis and impotency since transurethral resection of 
the prostate.  No opinion as to etiology was provided.  

The veteran testified at a Travel Board hearing before the 
undersigned Member of the Board in July 1996.  He reported 
that he experienced urinary infections on active duty and 
that bladder cancer was subsequently diagnosed, in 1988 or 
1989.  He underwent bladder surgery.  It was the veteran's 
opinion that his bladder cancer was linked to his in-service 
urinary problems.  He testified that he was informed by a Dr. 
M. that there was a 50/50 chance that his urinary problems 
were caused by the hydrocele problems the veteran experienced 
during active duty.  He further testified that in 1981, a 
female doctor informed him that he might have a prostate 
problem at that time as his prostate was enlarged.  

On VA examination in February 1997, the diagnoses were 
history of benign prostatic hypertrophy which was treated by 
a transurethral resection and no current symptoms; history of 
malignant bladder tumor; and moderate varicocele on the left.  

In a June 1998 letter, M. E. E., M.D., a VA medical 
consultant, noted the veteran's medical history and opined 
that the veteran's cancer of the bladder and benign prostatic 
hypertrophy were not related to his service-connected 
hydrocelectomy.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

An award of service connection requires that there be 
evidence in support of each of the three elements of service 
connection, i.e., (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served continuously for 90 days or more, and 
a malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Service connection may 
also be granted for any additional impairment resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Also, there must be evidence 
which connects the disability at issue to the service-
connected disability.  Further, the evidence of a connection 
must be competent.  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
Grivois v. Brown, 6 Vet. App. 136 (1994).  
On the question of medical causation, a competent opinion of 
a medical professional is required.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

There is no competent evidence of record demonstrating the 
presence of bladder cancer or benign prostatic hypertrophy in 
service.  It is not claimed otherwise.  There is no competent 
[medical] evidence of record linking bladder cancer or benign 
prostatic hypertrophy to active duty.  Consequently, direct 
service connection for these disorders, on the basis they 
were incurred (or aggravated) in service, is not warranted.

Inasmuch as bladder cancer is a presumptive disorder under 
38 C.F.R. § 3.309(a), it may be service-connected if shown to 
have been manifested to a compensable degree within one year 
following discharge from active duty.  The veteran reports 
that the first diagnosis of bladder cancer was in 1988 or 
1989 which is more than one year after his service discharge.  
There is no evidence of record that bladder cancer was 
manifested to a compensable degree in the first post-service 
year.  Consequently, service connection for bladder cancer on 
a presumptive basis, likewise, is not warranted.

The veteran alleges that his bladder cancer and benign 
prostatic hypertrophy are due to his residuals of a right 
hydrocelectomy, and that they should be service-connected on 
a secondary basis.  Service connection has been established 
for residuals of the right hydrocelectomy.  To establish 
secondary service connection in such circumstances, there 
must be competent evidence of record which links bladder 
cancer and/or benign prostatic hypertrophy to the residuals 
of the right hydrocelectomy.  No such evidence has been 
submitted.  The only evidence of record which links bladder 
cancer and benign prostatic hypertrophy to active duty on a 
direct or secondary basis is in the veteran's own allegations 
and testimony.  As a layperson, the veteran is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Hence, his opinions as to the etiology of the two disorders 
are without probative value.  

The veteran has reported that he was informed by health care 
professionals that his bladder cancer and benign prostatic 
hypertrophy could be the result of the right hydrocelectomy.  
The Board finds that that assertion, filtered as it is 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  These assertions as to the 
etiology of the disorders are also without probative value.  

At this point, it is noteworthy again that the RO attempted 
to assist in the development of this issue but the veteran 
declined to cooperate, indicating instead that he desired to 
proceed on the record.  The only competent evidence of record 
which provides an opinion as to the etiology of the bladder 
cancer and the benign prostatic hypertrophy is the June 1998 
letter from a VA consulting physician who opined that the 
bladder cancer and benign prostatic hypertrophy are not 
related to the service-connected right hydrocelectomy 
residuals.  

The preponderance of the evidence (and all competent evidence 
of record) is against the veteran's claim that his bladder 
cancer and benign prostatic hypertrophy are related to a 
service-connected disability.  As the preponderance of the 
evidence is against the claims, the doctrine of the benefit 
of the doubt has no application; the claims must be denied.  



ORDER


Service connection for bladder cancer is denied.  

Service connection for benign prostatic hypertrophy is 
denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

